DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The information disclosure statements (IDS) submitted on 6-28-2022, 1-22-2021 & 1-13-2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

3.	Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The cited pertinent art of record does not anticipate nor render obvious a drive over tire pressure measurement system comprising  an adjusted recommended pressure being determined from a pressure indication and a recommended cold pressure, the adjusted recommended pressure accounting for temperature effects on the tires; an adjusted low pressure threshold being set at a predetermined level below the adjusted recommended pressure; and a notice generated by the drive over reader for each tire that includes an adjusted recommended pressure below the adjusted low pressure threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20220185037 A1 SYSTEM AND METHOD FOR EVALUATION OF TIRE PRESSURE
US 20010004236 A1 Response adjustable temperature sensor for transponder

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTCustomer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDRE J ALLEN/Primary Examiner, Art Unit 2856